Citation Nr: 1732615	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-42 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 4, 2016.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the 4th and 5th metacarpals of the right hand (hereinafter "fracture residuals").

3.  Entitlement to a rating in excess of 50 percent for paralysis of the right median nerve (claimed as right hand weakness).


REPRESENTATION

Appellant represented by:	Jessalyn Cool, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2012 rating decisions of the Pittsburg, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2017. A transcript of the hearing is of record.

In this decision, the Board is granting an increased rating of 70 percent for the Veteran's PTSD.  The Board notes that the Veteran reported receiving benefits from the Social Security Administration (SSA) during an April 2016 psychological consultation.  The presence or absence of SSA records is not relevant to the issue of the effective date for the Veteran's increased PTSD rating; and the Board finds that the Veteran is not prejudiced by the absence of SSA records, as the Veteran's appeal is granted.

The issues of entitlement to an increased rating for fracture residuals and right hand weakness are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous anxiety; panic attacks; impaired impulse control (such as unprovoked irritability with periods of violence); self-medicating; impairment of short term memory; chronic sleep impairment; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been met or more nearly approximated for the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the Rating Formula, an evaluation of 30 percent is granted whenever there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

Symptoms listed serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The Veteran asserts the symptoms of his disability warrant an initial rating of 70 percent.

VA treatment records dated through July 2016 show that the Veteran reported nightmares and flashbacks; irritability, depression, anxiety, and hypervigilance; an inability to sleep more than 3 hours per night; suicidal ideation; short term memory loss; inconsistent hygiene and self-care; alcohol and drug abuse; and persistent legal issues as a result of his service connected PTSD.  Though close to his daughter and active in a motorcycle club, the Veteran has no other effective social relationships.

A January 2012 VA examiner diagnosed the Veteran with chronic PTSD requiring medication.  The examiner noted persistent avoidance of anything related to the traumatic event; numbing of the Veteran's general responsiveness; a restricted range of affect; a sense of foreshortened future; and increased arousal indicated by his difficulty with falling and staying asleep, his irritability and outbursts of anger, and his hypervigilance.  Roughly three weeks before the January examination, the Veteran was charged with driving under the influence for a single car accident caused by "sleep driving" while on Ambien prescribed for his chronic sleeplessness.  In February 2016, the VA examiner noted the Veteran suffered from nightmares, chronic sleep problems, flashbacks, avoidance of triggers, decreased interest in things, detachment, irritability, anger, hypervigilance, exaggerated startled response, anxiety and panic attacks.  The examiner also noted that the Veteran reported that he'd "cut down to about 3-8 beers a night" to help him sleep and block out memories of his trauma; felt tense and wound up all the time; and had history of arrests for assault and fighting in the bar.

At his April 2017 hearing, the Veteran reported that, from separation to the time he sought medical treatment at the VA, he self-medicated with alcohol and street drugs.  His flashbacks, nightmares, and panic attacks began when he chose to be sober.  During treatment, Veteran described nightmares in which he is drowning and frequently waking up in a cold sweat and being unable to return to sleep.  He reported a history of sleeping between 45 minutes and three hours a night, exacerbating his other symptoms of irritability and memory loss.  The Veteran reported that he had to write everything down when he worked as a carpenter due to problems with memory.  He often missed work due to his inability to sleep, but he was laid off because he had a problem with alcohol and "he was a drunk."  The Veteran reported being suspicious and uncomfortable in crowds and having panic attacks up to four times a week.

Based on the foregoing, the Board finds that the evidence is at least in equipoise with regard to the Veteran's claim for an initial disability rating of 70 percent.  The evidence of record demonstrates that, for the entire period on appeal, the Veteran has suffered from suicidal ideation; near-continuous panic or depression affecting the ability to function appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); occasional neglect of personal appearance and hygiene; short-term memory loss, difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  For these reasons, a 70 percent rating for his service-connected PTSD for the period before February 4, 2016, is deemed warranted.  38 C.F.R. § 4.7.  Based upon the representations during the hearing, the Board believes this satisfies the Veteran's appeal regarding his PTSD.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD is granted.


REMAND

The Veteran contends that his service-connected right hand weakness has worsened.  Because fracture residuals and right hand weakness are inextricably intertwined, both are remanded for further development.

The Veteran was afforded a VA examination in June 2017 and found to have evidence of pain, reduced strength, functional loss, and limited range of motion.  However, no medical opinion was requested.  The Board notes that the Veteran suffered from a stroke in June 2014.  He reported numbness and contraction of the last three digits of the right hand as residuals of his stroke.  A medical opinion is needed to determine whether the increased weakness and limitation of motion in the Veteran's right hand is a progression of his service-connected disability or etiologically related to his stroke.  38 C.F.R. § 3.159 (c)(4)(i).

Furthermore, the Board finds that there are Social Security Administration (SSA) records that potentially contain evidence pertinent to this claim.  The Court has held on a number of occasions that where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Social Security records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).

During an April 2016 psychological consultation, the Veteran indicated that he received Social Security benefits.  As the SSA records may contain statements and medical records regarding the history and symptomatology of the fracture residuals and right hand weakness, the Board finds that a remand for SSA records is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records pertaining to treatment of the right hand and associate them with the record.

2.  Request all Social Security benefit records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record. 

3.  Obtain a VA medical opinion from an appropriate medical professional.  Another medical examination is not necessary unless needed to provide the requested opinion. All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records and taking into account the Veteran's lay statements, the examiner should offer an opinion on the following question:

Is the increased weakness and limitation of motion in the Veteran's right hand a progression of his service-connected disability?

If not a progression of a service-connected disability, the examiner is asked to differentiate the symptomatology from the service-connected and nonservice-connected disabilities.  If not possible to clearly differentiate, then so state.  The VA examiner is advised that any doubt as to source of symptoms is to be resolved in the Veteran's favor.

4.  Then, readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


